                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                         KNOXVILLE DIVISION

  JERRY THOMAS,                                         )
                                                        )
                     Plaintiff,                         )               3:20-CV-00358-DCLC
                                                        )
             vs.                                        )
                                                        )
  HEALTHCARE REVENUE RECOVERY                           )
  GROUP, LLC,                                           )
             Defendant.                                 )
                                                        )
                                                        )

                                           SCHEDULING ORDER

         1.       Introduction: The parties filed a Rule 26(f) report on November 13, 2020 [Doc.
  17] and a telephonic scheduling conference was held on November 23, 2020. The key scheduling
  deadlines are listed below with further discussion set forth herein.

                                           Important Scheduling Dates

       Trial Date                                                       October 26, 2021

       Estimated Length of Trial                                             2 days

       Rule 26(f) Report Deadline                                          Completed

       Final Pretrial Conference                                October 12, 2021, at 10:00 a.m.

       Non-dispositive Motions Due                                Motions: August 27, 2021
                                                                Responses: September 10, 2021
       Dispositive Motions Due and                                     June 30, 2021
       Daubert Challenge Deadline
       Fact and Expert Discovery Cut-Off                                 May 31, 2021

       Expert Disclosure Deadline:                                 Initial: January 29, 2021
                                                                  Rebuttal: February 26, 2021


  2.        Jurisdiction: In this case, the subject matter jurisdiction of the Court has been invoked by
            Plaintiff pursuant to 28 U.S.C. § 1331.

  3.        Settlement/Alternative Dispute Resolution: The parties are advised of the availability
            of the Federal Court Mediation Program and shall consider utilization of the program. If
            the parties elect to utilize this program, they are requested to notify Rick Tipton, Mediation



Case 3:20-cv-00358-DCLC-HBG Document 21 Filed 11/23/20 Page 1 of 7 PageID #: 50
       Coordinator, United States Courthouse, 220 West Depot Street, Greeneville, Tennessee
       37743.

  4.   Disclosure and Discovery; Including Experts:

       a. Rule 26(f) Meeting and Discovery Plan: All steps were previously completed. The
          parties shall follow their discovery plan but may seek assistance from the Court in the
          event of a dispute.

       b. Electronic Discovery: To the extent discovery of such material occurs, the parties shall
          confer regarding the manner and method of same and seek the Court’s assistance in the
          event an agreement cannot be reached.

       c. Initial Disclosures: The parties agreed to complete initial disclosures by November
          11, 2020.

       d. Protective Orders: In the event a need for a protective order arises, the parties shall
          endeavor to reach an agreement as to an order and, in the absence of agreement, may
          file a motion for a protective order. The Court also reminds the parties of the Court’s
          order as to confidential information, [Doc. 4].

       e. Expert Testimony: Initial disclosure of any expert testimony in accordance with Fed.
          R. Civ. P. 26(a)(2)(B) and (C) shall be made on or before January 29, 2021. Parties
          shall disclose rebuttal expert testimony no later than February 26, 2021.

          See Section 5(d) regarding expert-related motions.

       f. All Discovery: All discovery, including expert depositions, shall be completed by May
          31, 2021, unless the parties agree in writing to an extension. No such agreement will
          affect the trial date or the motion deadlines herein.

       g. Motions to Compel: Prior to filing motions to compel, the parties shall contact
          chambers of the assigned Magistrate Judge to notify the Court of a dispute and schedule
          a time for a telephone conference to attempt to resolve the dispute. See also
          http://www.tned.uscourts.gov/ with regard to the Court’s preferences.

  5.   Other Scheduling Matters and Motion Practice

       a. Amendment of Pleadings/Joinder: Any motion to amend the pleadings or add parties
          should be filed on or before January 29, 2021. A continuance of the trial shall not
          extend this deadline.

       b. Dispositive Motions: All dispositive motions under Rules 12 and 56 shall be filed on
          or before June 30, 2021. Untimely motions may be summarily denied. Per Local Rule
          7.1(a), the responding party(ies) shall have twenty-one (21) days after the date a
          dispositive motion is filed to respond, after which time the Court may proceed to rule
          upon the motion on the basis of the record as it then appears.



Case 3:20-cv-00358-DCLC-HBG Document 21 Filed 11/23/20 Page 2 of 7 PageID #: 51
       c. Special Instructions for Summary Judgment Motions: Summary judgment motions
          shall be accompanied by a separate, concise statement of the material facts as to which
          the moving party contends there is no genuine issue for trial. Each fact shall be set forth
          in a separate, numbered paragraph, and supported by no more than two citations to the
          record.

          The party opposing the motion shall file with his/her brief in opposition, opposing
          affidavits, etc., a separate pleading that responds to each fact set forth by the movant
          that either (1) agrees that the fact is undisputed, (2) agrees that the fact is undisputed
          for purposes of ruling on the motion for summary judgment only, or (3) demonstrates
          that the fact is disputed, in which event there must be a specific citation to the record.
          Further, the non-movant’s response may contain a concise statement of additional facts
          that the non-movant contends are material and disputed. Each disputed fact shall be set
          forth in a separate, numbered paragraph with specific citations to the record.

          The parties are advised that fact statements shall not include argument. If either party
          fails to file the pleading required of him/her as set forth herein, the Court may strike
          that party’s motion or opposition, as applicable.

       d. Expert Witness and Daubert Motions: Objections to a proposed witness’s
          qualifications, or that witness’s competency to offer an expert opinion, or any objection
          to an expert’s testimony under F.R.E. 701 through 706 and Daubert, shall be filed by
          June 30, 2021. Responses shall be filed on or before July 14, 2021.

          Any such objection must be filed by this date or any extension thereof. Otherwise,
          the objection is deemed waived. If a party desires to take a discovery deposition
          of an expert prior to filing an objection under this paragraph, they must do so and
          file the objection by the deadline.

       e. Motions in Limine: Motions in limine (with supporting authority) relating to exhibits,
          depositions (including video depositions), and witnesses (other than experts) must be
          filed by August 27, 2021 and may be heard at the final pretrial conference. Responses
          must be filed on or before September 10, 2021.

          If a motion regarding exclusion of a portion of a recording is granted, the recording
          must be edited before trial to conform to the Court’s order or it will not be admitted
          into evidence.

          The Court will not entertain a motion to exclude expert testimony styled as a motion in
          limine. Any motions to exclude expert testimony pursuant to Fed. R. Evid. 702 must
          be filed on or before the Daubert motion deadline set forth in Section 5(d).

       f. Other Nondispositive Motions: All nondispositive motions other than motions in
          limine as addressed in Section 5(e) shall be filed on or before August 27, 2021.
          Responses must be filed on or before September 10, 2021.



Case 3:20-cv-00358-DCLC-HBG Document 21 Filed 11/23/20 Page 3 of 7 PageID #: 52
       g. Final Exhibit and Witness Lists and Deposition Designations/Pretrial Disclosures:
          On or before thirty (30) days before the final pretrial conference, the parties shall
          make pretrial disclosures in accordance with the following:

          Provide to all parties a final witness list in accordance with Rule 26(a)(3). The list may
          be supplemented within five (5) days after service. After that time the list shall only be
          supplemented with leave of the court and for good cause;

          Exchange exhibit lists and designations of depositions, or portions thereof, to be placed
          in evidence and produce the exhibits for inspection by the opposing parties.

          Parties may file objections after the exhibit list exchange for the limited purpose of
          raising objections to authenticity and/or admissibility. Objections must be filed at least
          twenty-one (21) days prior to the final pretrial conference. Unless written objection is
          made to the authenticity and/or admissibility of an exhibit, objections to the authenticity
          and/or admissibility of the exhibit is deemed waived unless excused for good cause.

          Furnish opposing parties a list of damages if damages are claimed.

          Failure to fully comply with this section will likely result in the exclusion of these
          items from use at trial in that party’s case-in-chief.

       h. Depositions for Evidence: Depositions for evidence (proof) shall be completed thirty
          (30) days prior to the final pretrial conference unless all parties agree otherwise, which
          agreement shall be memorialized in writing (and not be filed with the Court), or unless
          leave of Court is granted.

       i. Extensions of time. The parties may agree to extend the deadline for any disclosure
          required by Rule 26 or this scheduling order, but such agreement must be in writing to
          be effective. However, the deadlines for filing motions shall remain applicable, and
          will be extended only with court permission.

  6.   Final Pretrial Conference and Pretrial Orders

       a. Final Pretrial Conference: A final pretrial conference will be held on October 12,
          2021, at 10:00 a.m. at the James H. Quillen Courthouse, Courtroom 420.

       b. Final Pretrial Order: Unless counsel are otherwise directed, the following governs
          with regard to the pretrial order. A proposed final pretrial order shall be filed five (5)
          days before the final pretrial conference. The order shall contain the following recitals:

          (1) Jurisdiction

          (2) Admissions and Stipulations. The parties shall set out in numbered paragraphs each
              fact that is not in dispute. The parties are reminded that the Court, in an effort to




Case 3:20-cv-00358-DCLC-HBG Document 21 Filed 11/23/20 Page 4 of 7 PageID #: 53
             reduce the need for evidence at and length of trial, expects the parties to approach
             this task in a good faith effort to agree on all relevant facts for which there is no
             reasonable basis for disagreement. In a jury trial, the section will be read to the
             jury and the jury will be instructed to accept these facts as true.

          (3) General Nature of the Claims of the Parties:

             i. Summary of plaintiff’s theory. For each defendant, each plaintiff shall concisely
             state each legal theory relied upon and the factual allegations the plaintiff expects
             to prove in support of each. Vague, conclusory, and general claims and allegations
             are unacceptable. A plaintiff is expected to know the claims and be able to state
             precisely and succinctly the issues to be tried. Each claim must be set out in a
             separately numbered and labeled paragraph.

             ii. Summary of each defendant’s theory. For each claim against a defendant, each
             defendant shall concisely state each legal theory relied upon and the factual
             allegations the defendant expects to prove in support of each. Vague, conclusory,
             and general claims and allegations are unacceptable. A defendant is expected to
             know the defenses and be able must state precisely and succinctly the issues to be
             tried. Each defense must be set out in a separately numbered and labeled paragraph.

          (4) Contested Issues of Law

          (5) Damages. If damages cannot be stipulated, each party must show the method by
              which damages should be calculated if awarded.

          (6) Other Trial Information and Other Matters.

             i. That the pleadings are amended to conform to the pretrial order.

             ii. Estimated length of trial (in working days).

             iii. Possibility of settlement.

             Forty-five (45) days before the final pretrial conference (47 days if service by
             mail), plaintiff’s counsel shall serve opposing counsel with a proposed pretrial
             order containing the above items except for the theory of defendant. Within five (5)
             working days after receipt thereof, opposing counsel shall furnish plaintiff’s
             counsel with defendant’s theory and advise of any disagreement as to proposed
             pretrial order content. The parties shall make good faith efforts to reconcile all
             differences and without the Court’s intercession. If the parties cannot agree on a
             pretrial order, plaintiff’s counsel shall notify the undersigned’s office at least
             twenty-one (21) days before the final pretrial conference that the parties have been
             unsuccessful, after a good faith effort, to agree upon a pretrial order. Thereafter, the
             undersigned may enter a pretrial order prior to or after the pretrial conference.
             Proposed amendments to a pretrial order entered ex parte by the magistrate judge




Case 3:20-cv-00358-DCLC-HBG Document 21 Filed 11/23/20 Page 5 of 7 PageID #: 54
              may be sought by motion filed ten (10) days following entry of the order.

              Failure to file an agreed pretrial order or to notify the undersigned’s office
              that one cannot be agreed upon as required herein may be deemed a failure to
              prosecute the action and the action dismissed. See Fed. R. Civ. P. 41(b).

       c. Filings Required after Final Pretrial Conference: At least seven (7) days before
          trial, counsel will:

          (1) File a final witness list identifying only the witnesses that will definitely be used at
              trial. This list shall not identify any witness not appearing on the witness list
              referenced in Section 5(g);

          (2) File a list of damages preferably stipulated to by all parties. If stipulation cannot be
              reach, each party must file a list showing the method of determining damages;

          (3) File designations of depositions or portions thereof which will be read at trial;

          (4) File as an exhibit resumes of all experts witnesses;

          (5) Jointly submit pre-marked exhibits. The exhibits shall be sequentially numbered
              with Plaintiff’s exhibits first and Defendant’s exhibits thereafter. Plaintiff’s
              exhibits will be numbered one through the last exhibit Plaintiff expects to introduce
              and Defendant’s exhibit numbers will commence with the number immediately
              following Plaintiff’s last exhibit;

          (6) File briefs of all contested issues of law; and

          (7) For non-jury issues, file proposed findings of fact and conclusions of law with
              citations of authority supporting the latter.


       d. Jury Instructions: At least ten (10) days before trial, the parties shall file requests for
          jury instructions, citing with each request at least one supporting authority. The parties
          shall also submit the proposed instructions as a Word document via e-mail to chambers.

  7.   Trial: The trial will be in Greeneville, Tennessee before the undersigned and a jury
       beginning on October 26, 2021, at 9:00 a.m. The expected length of trial is two (2) days.

  8.   Courtroom Technology Equipment: The evidence presentation system facilitates and
       expedites hearings and trials. Attorneys are encouraged to familiarize themselves with this
       technology and to make full use of it. Counsel who intend to use the equipment should
       notify the courtroom deputy at least two days prior to a hearing or trial so the equipment is
       ready for use. The courtroom deputy, Ms. Kim Ottinger, will be available following the
       final pretrial conference to assist counsel with the use of the equipment. Counsel may also
       contact the courtroom deputy to schedule an alternate time to familiarize themselves with



Case 3:20-cv-00358-DCLC-HBG Document 21 Filed 11/23/20 Page 6 of 7 PageID #: 55
       the equipment.

       The U.S. District Court for the Eastern District of Tennessee uses the Jury Evidence
       Recording system (JERS) to capture evidence electronically during a trial. Admitted
       evidence will be released to the jury during deliberations unless the Court specifically
       directs otherwise, and the evidence can be played back by the jury in the deliberation room.
       In order to best facilitate presentation of evidence at trial and use of the JERS, the parties
       are STRONGLY ENCOURAGED to provide their exhibits to the courtroom deputy no
       later than ONE WEEK before trial. The exhibits shall be the exhibits that were previously
       marked and numbered by the parties. The exhibits SHALL BE SUMBITTED IN
       ELECTRONIC FORMAT. It is preferred that the parties provide all electronic evidence
       files on USB drives, DVDs, or CDs.

       Information on JERS, specific requirements, and equipment supplied by the Court is
       available on the Eastern District of Tennessee website (www.tned.uscourts.gov). Specific
       questions about Court-supplied equipment should be directed to the courtroom deputy
       (directory available on website).

  9.   Conclusion: A failure to comply with the provisions of this order likely will result in the
       exclusion of witnesses, exhibits, depositions, or damages, as the case may be.

       SO ORDERED:



                                              s/ Clifton L. Corker
                                              United States District Judge




Case 3:20-cv-00358-DCLC-HBG Document 21 Filed 11/23/20 Page 7 of 7 PageID #: 56
